Arthur H. Healey, J.,
concurring. I write separately because, in my view, our resolution of this appeal requires us to address directly the issue upon which we granted certification: “Did the state violate the guarantees of equal protection contained in the Connecticut and United States constitutions by declining to credit pretrial jail time against the length of an insanity acquittee’s commitment to a mental hospital?” Franklin v. Berger, 208 Conn. 816, 546 A.2d 282 (1988). I believe that we must address this issue regardless of whether the burden of proof is on the acquittee or the state when the state files a petition for continued commitment. Upon analysis, I conclude that the state did *608not violate the equal protection clause by declining to reduce the acquittee’s maximum term of commitment.1
Equal protection of the laws requires that similarly situated persons be treated similarly or if persons or classes are treated disparately, that there be a justification for such disparate treatment. Johnson v. Manson, 196 Conn. 309, 321-22 n.12, 493 A.2d 846 (1985), cert. denied, 474 U.S. 1063,106 S. Ct. 813, 88 L. Ed. 2d 787, reh. denied, 475 U.S. 1061, 106 S. Ct. 1290, 89 L. Ed. 2d 597 (1986), citing Salsburg v. Maryland, 346 U.S. 545, 551, 74 S. Ct. 280, 98 L. Ed. 281 (1954), Baxtrom v. Herold, 383 U.S. 107, 112, 86 S. Ct. 760, 15 L. Ed. 2d 620 (1966), and Missouri v. Lewis, 101 U.S. 22, 31, 25 L. Ed. 989 (1880).“ ‘Equal protection analysis must commence with a determination of whether a legislative classification is invidious, or “inherently suspect,” or whether the legislation impinges upon a fundamental right. Where the legislation impinges upon a fundamental right or creates a suspect classification then it must be struck down unless justified by a compelling state interest. . . . Where the statute does not involve fundamental rights *609or suspect classifications, the legislation will withstand constitutional attack if the distinction is founded on a rational basis.” (Citations omitted.) Frazier v. Manson, 176 Conn. 638, 645, 410 A.2d 475 (1979).
Although I agree with the majority opinion insofar as it says that it is often impossible to reduce commitment periods by jail time because most acquittees are committed to a mental health facility for an indefinite period of time depending on their mental health, this argument does not seem to hold true for those acquit-tees who serve the definite maximum commitment term as set by the trial court and who are released upon the expiration of that term. This is precisely the claim that the petitioner asserts. For this group of individuals that serves no more or no less than the maximum term of commitment, there necessarily are disparate periods of total confinement (jail time and commitment time) between those who can and those who cannot afford bail. The question presented to this court must be whether this disparate treatment violates the constitutional guarantee of equal protection of the laws.2
As stated earlier, we must determine whether the classification of the two groups, i.e., (1) those individuals who are confined in jail before trial and for the maximum term of commitment in a mental health facility, and (2) those who are confined only for the maximum term of commitment in a mental health facility, is “inherently suspect” or whether the legislative scheme impinges on a fundamental right. I conclude that this case involves neither a suspect class nor a fundamental right.
*610According to the parties, the acquittee in this case was indigent and therefore unable to post the pretrial bond and, consequently, spent 293 days in jail prior to trial. Accordingly, the petitioner alleges a classification based on indigency for purposes of equal protection analysis.
Although the petitioner argues that the court’s analysis of this equal protection issue must be guided by the strict scrutiny standard, he does not allege, nor would I find, that his status as an indigent makes him a member of a suspect class. See Petitioner’s Brief, p. 15; San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 28-29, 93 S. Ct. 1278, 36 L. Ed. 2d 16 (1973); Moscone v. Manson, 185 Conn. 124, 130, 440 A.2d 848 (1981); J. Nowak, R. Rotunda & J. Young, Constitutional Law (2d Ed. 1983) p. 731. Rather, the petitioner claims, as the Appellate Court found, that strict scrutiny is the appropriate standard of review based on the infringement of a fundamental right. The petitioner claims that “[hjere the refusal to credit petitioner with jail time affects the period of his confinement under the fixed maximum term. His liberty right is impinged upon by the additional 293 days he is confined before the expiration of that term triggers a discharge or a shifting of the burden of proof at a court hearing.”
I disagree with the petitioner’s contention. I am inclined to follow the reasoning of those cases that hold jail time credit to be a matter of legislative grace rather than a constitutional requirement. See, e.g., Lewis v. Cardwell, 609 F.2d 926, 928 (9th Cir. 1979); Jackson v. Alabama, 530 F.2d 1231, 1237 (5th Cir. 1976); Johnson v. Manson, supra, 321 n.12; People v. Turman, 659 P.2d 1368, 1373-74 (Colo. 1983); cf. Johnson v. Prast, 548 F.2d 699, 702 (7th Cir. 1977); King v. *611Wyrick, 516 F.2d 321, 323 (8th Cir. 1975); United States v. Gaines, 449 F.2d 143, 144 (2d Cir. 1971).3
Because I consider jail time credit as a matter of legislative grace, and I do not view the denial of such credit as implicating fundamental rights or, in this case, *612affecting a suspect class, the standard of review in an equal protection challenge such as this is whether the denial of jail time credit is rationally related to a legitimate government purpose. See Ryszkiewicz v. New Britain, 193 Conn. 589, 597, 479 A.2d 793 (1984). I con-elude that the statute satisfies this rational basis standard.
Without doubt, the state has a legitimate interest in protecting society from individuals who are mentally disabled and pose a danger to others. Similarly, the state has an interest in protecting mentally disabled persons from harm that they might inflict upon themselves. General Statutes § 17-257c provides for this protection by authorizing the commitment of persons found not guilty by reason of mental disease or defect in our state mental health facilities. While committed, these individuals receive treatment that may eventually enable them to be released from the mental health facilities. See General Statutes § 17-257c (e) (1). Undoubtedly, treatment of one’s mental disease or defect is essential.
As Justice Glass states in his concurring opinion, there is no such mental health treatment during pretrial jail time. Accordingly, it is rational not to reduce *613an insanity acquittee’s maximum term of commitment, during which he or she receives such treatment, by the acquittee’s pretrial jail time, during which no such treatment is provided. The goals of each form of confinement are vastly different. See McGinnis v. Royster, 410 U.S. 263, 270-71, 93 S. Ct. 1055, 35 L. Ed. 2d 282 (1973). Therefore, the habeas court did not err in refusing to reduce the petitioner’s maximum commitment term by the amount of time that he spent in jail before sentencing.
Accordingly, I concur in the result reached by the majority.

 I agree with Justice Glass’s analysis of General Statutes (Rev. to 1987) § 17-257n (f) in finding that this statute is ambiguous and that the burden of proof is on the state when the state’s attorney files a petition for continued commitment. As the statute existed in 1987, it was silent as to the burden of proof upon a petition for continued commitment. I also am not presuaded that the 1989 revision of § 17-257n (f) was intended to clarify the issue of upon whom the burden of proof rests when the state initiates a petition for continued commitment as claimed by the majority. In addition to Justice Glass’s analysis, I would add that in my view, to place the burden of proof on the acquittee to establish eligibility for discharge upon the expiration of the maximum commitment term impinges on the acquit-tee’s liberty interest and thus implicates due process concerns. See Fasulo v. Arafeh, 173 Conn. 473, 476, 378 A.2d 553 (1977). While I do not dispute the power of the state to continue the commitment of those insanity acquit-tees who still pose a danger to themselves or others after the expiration of the maximum commitment term, to avoid constitutional infirmity I believe that the burden of proof to establish such a danger at the end of that term must be on the state. See id., 480-81.


 Whether the burden of proof shifts to the acquittee at the expiration of the definite maximum term in the event that the state files a petition for continued commitment does not obviate the disparate treatment between those persons who have spent time in jail prior to their commitment and those who have not spent time in jail prior to their commitment. The former group necessarily has been confined for a longer period of time than the latter.


 While I recognize that our discussion in Laden v. Warden, 169 Conn. 540, 544, 363 A.2d 1063 (1975), which we reiterated in Payton v. Albert, 209 Conn. 23, 33, 547 A.2d 1 (1988), where we said that “[t]he refusal to credit the plaintiff with jail time affects the period of his confinement and directly impinges on his fundamental right of liberty,” is inconsistent with our statement in Johnson v. Manson, 196 Conn. 309, 321 n.12, 493 A.2d 846 (1985), cert. denied, 474 U.S. 1063,106 S. Ct. 813, 88 L. Ed. 2d 787, reh. denied, 475 U.S. 1061,106 S. Ct. 1290, 89 L. Ed. 2d 597 (1986), I agree with the state’s argument that the statement in Laden is too broad. The overbroad nature of the statement in Laden is demonstrated by the logical inference from it that the denial of good time credit also implicates a fundamental liberty right because such a denial also necessarily affects the length of an individual’s confinement. This court and the United States Supreme Court have declared, however, that there is no constitutional right to good time credit. See Wolff v. McDonnell, 418 U.S. 539, 577, 94 S. Ct. 2963, 41 L. Ed. 2d 935 (1974); Frazier v. Manson, 176 Conn. 638, 646-47, 410 A.2d 475 (1979). Thus, I maintain that jail time credit is a matter of legislative grace and is not constitutionally required.
Furthermore, it must be noted that most of the cases holding that jail time credit is not constitutionally mandated recognize that under the United States Supreme Court’s holdings, such as Tate v. Short, 401 U.S. 395, 91 S. Ct. 668,28 L. Ed. 2d 130 (1971), and Williams v. Illinois, 399 U.S. 235, 90 S. Ct. 2018, 26 L. Ed. 2d 586 (1970), such credit may be necessary to avoid constitutional difficulty when an indigent defendant is sentenced to the maximum allowable term for an offense. I conclude that this principle is inapposite here because the petitioner’s maximum term of commitment based on his insanity acquittal was not the maximum allowable term that the trial court could have imposed under the offense charged, i.e., manslaughter in the first degree. See General Statutes § 17-257c (e). A distinction must be drawn between the maximum term of commitment to a mental health facility and the maximum allowable sentence under the charge upon which the individual was acquitted. The trial court can set the maximum term of commitment at any length of time not exceeding the maximum allowable sentence that the individual could have received if convicted of the crime charged. See General Statutes § 17-257c (e). The trial court in this case ordered the petitioner committed for a maximum term of ten years, whereas the maximum allowable term of incarceration for manslaughter in the first degree, the charged offense, was twenty years. See General *612Statutes (Rev. to 1975) §§ 53a-35 (b) (2) and (c) (2) and 53a-55 (b). Accordingly, because the petitioner did not receive the maximum allowable term of commitment based on the penalty provision of the manslaughter statute, the United States Supreme Court’s concern that “once the State has defined the outer limits of incarceration necessary to satisfy its penological interests and policies, it may not then subject a certain class of convicted defendants to a period of imprisonment beyond the statutory maximum solely by reason of their indigency”; Williams v. Illinois, supra, 241-42; is not at issue here. In other words, the indigent petitioner in this case is not being treated unconstitutionally in the equal protection context as expounded in Williams v. Illinois, supra, because even with the petitioner’s jail time added to his ten year commitment, he is not being confined beyond the maximum allowable sentence under the offense, i.e., manslaughter in the first degree. Therefore, the exception to the general principle that jail time credit is not constitutionally mandated is not a concern here; the petitioner is not confined beyond the period of time that the legislature has deemed to be the “outer limit.”